DETAILED ACTION
The Examiner of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Bridget Bunner, Group Art Unit 1647.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendments 15 April 2022, 28 April 2020, and 20 December 2019 have been entered in full. 
Claims 2-13 and 15-22 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 2, 4-13, and 15-22, drawn to a method of treating cancer, in the reply filed on 15 April 2022 is acknowledged.  Applicant’s election without traverse of “immune based therapy” and “PBF509” as the species of second therapeutic agent; “SEQ ID NOs: 1 and 2” as the species of heavy/light chain SEQ ID NOs; and “lung cancer” as the species of cancer in the reply filed on 15 April 2022 is also acknowledged.
Claims 3, 5-12, 15-17, and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 April 2022.
Claims 2, 4, 13, and 18-21 are under consideration as they read upon the elected species of immune based therapy/PBF509; SEQ ID NOs: 1 and 2; and lung cancer.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 April 2022 and 28 April 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
1.	Claim 13 is objected to because of the following informalities:  
1a.	Claim 13 recites the acronym “A2AR” without first defining what it represents.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 2, 4, 13, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2a.	Regarding claim 4, the two recitations of the phrase "(or an amino acid sequence at least 85%, 90%, or 95% identical thereof)" render the claim indefinite because it is unclear whether the limitations in the parentheses are part of the claimed invention. See MPEP § 2173.05(d).
2b.	Claim 13 is rejected as being indefinite because it is not clear if the claim is reciting the same molecule twice or if the claim is reciting two separate molecules.  For example, line 3 recites the art-recognized term “PBF509” (elected species) while lines 5-6 also recite 5-bromo-2,6-di-(1H-pyrazol-1-yl)pyrimidine-4-amine.  The specification of the instant application teaches that PBF509 refers to 5-bromo-2,6-di-(1H-pyrazol-1-yl)pyrimidine-4-amine (page 41, 2nd full paragraph).  However, since claim 13 separates the two antagonist names as alternative members, are these antagonists different?  One of skill in the art would not be reasonably apprised of the scope of the invention.
2c.	Claims 2, 4, 13, and 18-21 are rejected as being indefinite because the term “immune-based therapy” [elected species] in claim 2 (line 5) is a relative term which renders the claims indefinite. The term “immune-based therapy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The state of the art teaches that immunotherapies use the host immune system to kill tumor cells (Abbott et al., Sem Oncol Nursing 35: 150923, 2019; page 1, column 1, 1st paragraph). Abbott et al. states that “[i]mmunotherapy is defined as the use of materials that augment and/or reestablish the immune system’s ability to prevent and fight disease” (page 3, column 1, last paragraph). Cancer immunotherapies include vaccines, IL-2, antibodies, checkpoint inhibitors, viruses, and chimeric antigen receptor (CAR) T-cell therapy (see Abbott et al., page 4;; see also Velcheti et al., Am Soc Clin Oncol Educ Book 35: 298-308, 2016; especially pages 302-305, Figure 1, Table 1).  Therefore, the metes and bounds of the claims cannot be determined because it is not clear what Applicant considers to be an immune-based therapy.  Furthermore, instant claim 2, lines 4-5 recite that the second therapeutic agent is an inhibitor of an inhibitory molecule, an activator of a costimulatory molecule, a targeted anti-cancer therapy, a cytokine, vaccine, or cellular immunotherapy.  In view of the teachings of the art for “immune-based therapy” (which encompasses inhibitors of an inhibitory molecule, activators of a costimulatory molecule, targeted anti-cancer therapies, cytokines, vaccines, and cellular immunotherapy), it is not clear how “immune-based therapy” is different from an inhibitor of an inhibitory molecule, an activator of a costimulatory molecule, a targeted anti-cancer therapy, a cytokine, vaccine, or cellular immunotherapy.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2, lines 3-5 (from which claim 13 depends), recites that the second therapeutic agent administered is chosen from one or more of an inhibitor of an inhibitory molecule, an activator of a costimulatory molecule, a chemotherapy, a targeted anti-cancer therapy, an oncolytic drug, a cytotoxic agent, an immune-based therapy [elected species], a cytokine, a vaccine, or a cellular immunotherapy.  Claim 13 recites the method of claim 2, wherein the second therapeutic agent comprises an adenosine A2AR antagonist, optionally wherein the adenosine A2AR antagonist is PBF509 (elected species).  However, claim 2 already limits the second therapeutic agent.  Therefore, claim 13 does not further limit claim 2 and/or include all of the limitations of claim 2.   
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is noted that claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear whether the limitations in the parentheses are part of the claimed invention.  The rejection below is directed to the percent identity limitations recited within the parentheses.     
	Claim 4 is directed to a method of treating cancer in a subject, comprising administering to the subject a combination of an anti-CD73 antibody molecule and a second therapeutic agent, wherein the second therapeutic agent is an immune-based therapy (elected species), and wherein the antibody molecule comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1 (or an amino acid sequence at least 85%, 90%, or 95% identical thereof) and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2 (or an amino acid sequence at least 85%, 90%, or 95% identical thereof).
	The specification of the instant application teaches that new compositions and methods for regulating CD73 activity and related therapeutic agents are highly desirable for improved strategies targeting diseases such as cancer (page 2, lines 3-5). The specification continues to disclose that the compositions and methods of the invention encompass polypeptides and nucleic acids having the sequences specified, or sequences substantially identical or similar thereto, e.g., sequences at least 85%, 90%, 95%, 96%, 97%, 98%, 99% identical or higher to the sequence specified (page 20, 2nd full paragraph).  The specification teaches that the term “substantially identical” refers to a first amino acid that contains a sufficient or minimum number of amino acid residues that are i) identical to, or ii) conservative substitutions of aligned amino acid residues in a second amino acid sequence such that the first and second amino acid sequences can have a common structural domain and/or common functional activity (page 20, 2nd full paragraph).
	Instant claim 4 recites that the administered anti-CD73 antibody comprises heavy and light chain variable region sequence variants that have at least 85%, 90%, or 95% sequence identity to SEQ ID NO: 1, and 2, respectively.  These limitations are broadly interpreted by the Examiner as reading upon variants, fragments, and/or derivatives of the recited SEQ ID NOs.  However, the specification does not teach any variant, fragment, or derivative of the heavy and light chain variable regions other than full-length amino acid sequences of SEQ ID NOs: 1 and 2.  
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention' which is separate and distinct from the enablement requirement." Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991). An adequate written description of a chemical invention "requires a precise definition, such as by structure, formula, chemical name, or physical properties." University of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 927 (Fed. Cir. 2004); Regents of the Univ. of Cal. v. Eli Lilly & Co., Inc., 119 F.3d 1559, 1566 (Fed. Cir. 1997); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993). "A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F.3d at 923; Eli Lilly, 119 F.3d at 1568.  Instead, the "disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described." Id. In addition, possession of a genus "may be achieved by means of a recitation of a representative number of [compounds]... falling within the scope of the genus." Eli Lilly, 119 F.3d at 1569. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus. See Rochester, 358 F.3d at 927. 
Thus, case law dictates that to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include actual reduction to practice, disclosure of drawings or structure chemical formulas, sufficient relevant identifying characteristics (such as, complete or partial structure, physical and/or chemical properties, and functional characteristics when coupled with a known or disclosed structure/function correlation), methods of making the claimed product, level of skill and knowledge in the art, predictability in the art, or any combination thereof.  In the instant case, the factors present in the claims for the administered CD73 antibody are (1) structural characteristics that the antibody comprises heavy and light chain variable region sequence variants that have at least 85%, 90%, or 95% sequence identity to SEQ ID NO: 1, and 2, respectively and (2) functional characteristics of binding to CD73 and treating cancer.  There is no identification of any particular sequence or structure of the anti-CD73 antibody that must be conserved in order to provide the required functions listed above.  Thus, the claims are drawn to a genus of variant antibodies that bind human CD73. 
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of variant anti-CD73 antibodies and the functions of binding specifically to CD73 and treating cancer. In other words, the specification does not teach the structure which results in an antibody that binds human CD73 with the claimed required characteristics.  The description of the anti-CD73 antibody termed, “MEDI9447” of the instant specification (page 34, 2nd and 3rd paragraphs) is not adequate written description of an entire genus of antibodies that bind human CD73 and comprise heavy and light chain variable region sequence variants that have at least 85%, 90%, or 95% sequence identity to SEQ ID NO: 1, and 2.  The prior art reference of Sachsenmeier et al. (US 2016/0129108) also discloses the full-length heavy and light chain variable region sequences of “MEDI9447” (page 1, [0006, 0010]; Figure 1A, 1B), but does not disclose any variations or derivatives thereto.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, William E., Fundamental Immunology, 3rd Edition, Raven Press, New York, Chapt. 8, pp. 292-295 (1993), under the heading “Fv Structure and Diversity in Three Dimensions”). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982) and Zhang et al. (mAbs 7(1): 42-52, 2005; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1). It is noted that numerous other publications also acknowledge that conservative substitutions would in fact change the binding ability of antibodies, if not substantially reduce the affinity (see Vasudevan et al., Blood Cell Mol Dis 32: 176-181, 2004;; Brummell et al, Biochemistry 32: 1180-1187, 1993;; Kobayashi et al., Protein Engineering 12: 879-844, 1999;; Burks et al., PNAS 94: 412-417, 1997;; Jang et al., Mol Immunol 35: 1207-1217, 1998; Brorson et al. J Immunol 163: 6694-6701, 1999;; Colman, Res Immunol 145: 33-36, 1994). Thus, the state of the art recognized that it would be highly unpredictable that an anti-CD73 with any CDR/heavy chain variable region/light chain variable region variations of the recited claim, would maintain its required conformation and would have the requisite antigen binding function.
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (See page 1117).  See also, Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (See Vas-Cath at page 1116).  A “mere wish or plan” to obtain the claimed invention is not sufficient (Centocor Orth Biotech, Inc. v. Abbott Labs, 636 F.3d 1341 (Fed. Cir. 2011); Regents of the Univ. of California, 119 F.3d at 1566).  In the instant application, the skilled artisan cannot envision the detailed chemical structure of the antibodies that bind CD73 of the encompassed claim 4, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The antibody is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only an anti-CD73 antibody molecule that comprises a heavy chain variable region comprising the amino acid of SEQ ID NO: 1 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2, but not the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).  See also Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).   


5.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject comprising administering an anti-CD73 antibody molecule and immune-based therapy (elected species) wherein the anti-CD73 antibody molecule comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1 and a light chain variable chain region comprising the amino acid sequence of SEQ ID NO: 2, does not reasonably provide enablement for a method of treating cancer in a subject comprising administering an anti-CD73 antibody molecule and immune-based therapy (elected species) wherein the anti-CD73 antibody molecule comprises heavy and light chain variable region sequence variants that have at least 85%, 90%, or 95% sequence identity to SEQ ID NO: 1, and 2, respectively.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
It is noted that claim 4 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is unclear whether the limitations in the parentheses are part of the claimed invention.  The rejection below is directed to the percent identity limitations recited within the parentheses.     
Claim 4 is directed to a method of treating cancer in a subject, comprising administering to the subject a combination of an anti-CD73 antibody molecule and a second therapeutic agent, wherein the second therapeutic agent is an immune-based therapy (elected species), and wherein the antibody molecule comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 1 (or an amino acid sequence at least 85%, 90%, or 95% identical thereof) and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 2 (or an amino acid sequence at least 85%, 90%, or 95% identical thereof).
	The specification of the instant application teaches that new compositions and methods for regulating CD73 activity and related therapeutic agents are highly desirable for improved strategies targeting diseases such as cancer (page 2, lines 3-5). The specification continues to disclose that the compositions and methods of the invention encompass polypeptides and nucleic acids having the sequences specified, or sequences substantially identical or similar thereto, e.g., sequences at least 85%, 90%, 95%, 96%, 97%, 98%, 99% identical or higher to the sequence specified (page 20, 2nd full paragraph).  The specification teaches that the term “substantially identical” refers to a first amino acid that contains a sufficient or minimum number of amino acid residues that are i) identical to, or ii) conservative substitutions of aligned amino acid residues in a second amino acid sequence such that the first and second amino acid sequences can have a common structural domain and/or common functional activity (page 20, 2nd full paragraph).
	Instant claim 4 recites that the administered anti-CD73 antibody comprises heavy and light chain variable region sequence variants that have at least 85%, 90%, or 95% sequence identity to SEQ ID NO: 1, and 2, respectively.  These limitations are broadly interpreted by the Examiner as reading upon variants, fragments, and/or derivatives of the recited SEQ ID NOs.  However, the specification does not teach any variant, fragment, or derivative of the heavy and light chain variable regions other than full-length amino acid sequences of SEQ ID NOs: 1 and 2.
The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA. Vol 79, page 1979, 1982) and Zhang et al. (mAbs 7(1): 42-52, 2005; page 45, column 2)). Zhang et al. also indicate that minor variations in variable heavy and light chain CDR1s and CDR2s may lead to loss of antigen binding (page 46, column 1).  
Additionally, it is not well established in the art that all variable domains are amenable to modifications much less even conservative.  Numerous publications acknowledge that conservative substitutions would in fact change the binding ability of antibodies if not substantially reduce the affinity. Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, ¶2 to p. 1184, Col. 1, ¶1). Brummell demonstrate that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained “a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding” (Table 1).  However, Kobayashi et al. note “replacing Trp 33 with Phe or Ala alters the local environment of the (6-4) photodimer since binding is accompanied by large fluorescence increases that are not seen with the wild-type scFv” (p. 883, Col. 2, ¶3).  Burks et al. (PNAS 94:412-417 (1997)) disclose scanning saturation mutagenesis of the anti-digoxin scFv (26-10) which also binds digitoxin and digoxigenin with high affinity and with 42-fold lower affinity to ouabain. 114 mutant scFvs were characterized for their affinities for digoxin, digitonin, digoxignenin and oubain. Histogram analysis of the mutants (Figure 2) reveals that “not all residues are optimized in even high affinity antibodies such as 26-10, and that the absence of close contact with the hapten confers higher plasticity, i.e., the ability to tolerate a wider range of substitutions without compromising binding (p. 415, Col. 2, ¶4- p. 416, ¶1).
Jang et al. (Molec. Immunol. 35:1207-1217 (1998)) teach that single amino acid mutations to the CDRH3 of a scFV derived from 2C10, an anti-dsDNA autoantibody, reduced the binding activity about 20-50% compared to the unmutated scFv (Table 4). Brorson et al. (J. Immunol. 163:6694-6701 (1999)) teach that single amino acid substitutions to the CDRs of IgM Abs for the bacterial protein, levan, are ablated.  Colman (Research in Immunol. 145:33-36 (1994)) teaches that single amino acid changes within the interface of an antibody-antigen complex are important and that inasmuch as the interaction can tolerate amino acid sequence substitutions, “a very conservative substitution may abolish binding” while “in another, a non-conservative substitution may have very little effect on the binding” (p. 35, Col. 1, ¶1).  
Additionally, the relevant art teaches that while CDR3 is important for antigen-binding, the conformations of other CDRs as well as framework residues also influence binding. MacCallum et al. (J Mol Biol. 262: 732-745, 1996) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col). De Pascalis et al. (The Journal of Immunology. 169: 3076-3084, 2002) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right column). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left column). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications 307: 198-205, 2003), who constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also teach that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column). Vajdos et al. (J Mol Biol. 320: 415-428, 2002) teach that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left column). Holm et al. (Mol Immunology. 44: 1075-1084, 2007) describe the mapping of an anti-cytokeratin antibody where although residues in the CDR3 of the heavy chain were involved in antigen binding, unexpectedly a residue in CDR2 of the light chain was also involved (abstract). Chen et al. (J Mol Biol. 293: 865-881, 1999) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J Mol Biol. 294: 151-162, 1999) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col) but certain residues have been identified as important for maintaining conformation. Sela-Culang et al. (Front Immunol 4: 302, 2013) also teach that it is now well-established that some of the framework residues may play an important role in antigen binding (page 7, column 1, last full paragraph through entirety of column 2).
The level of skill required to generate the antibodies is that of a molecular immunologist, and the artisan of ordinary skill in the art would have been required to characterize any single parent antibody, identify candidate amino acid residues for substitution in the heavy/light chain variable regions and/or CDR domains, perform the mutagenesis on the heavy/light chain variable regions and CDR domains, produce and express the modified antibodies, measure binding characteristics (e.g., binding specificity, equilibrium dissociation constant (KD), dissociation and association rates (K off and Kon respectively), and binding affinity and/or avidity compared with the parent antibody), and then finally perform bioassays to determine activity on cancer cells. The technology to perform these experiments was available at the time of application filing, but the amount of experimentation required to generate even a single heavy/light chain variable region-modified and/or CDR-modified antibody meeting all of the claim limitations would not have been routine much less could one of ordinary skill in the art predict that any one or combination of all the heavy/light chain variable region and/or CDR amino acid deletions, substitutions, or additions encompassed by the claims would result in just any antibody clone having retained the antigen binding activity.  Because of this lack of guidance in the instant specification, the extended experimentation that would be required to determine which amino acid sequences and modifications would be acceptable to retain occluding structural and functional activity, and the fact that the relationship between the sequence of a protein/peptide and its tertiary structure (i.e. its activity) are not well understood and are not predictable, it would require an undue amount of experimentation for one of skill in the art to arrive at the large number of CDR polypeptides, heavy chain variable region polypeptides, and/or light chain variable region polypeptides of the encompassed claim.  Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the genus of anti-CD73 antibodies in the claims in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970).  
	Due to the large quantity of experimentation necessary to generate and screen variants of the heavy/light chain CDRs and heavy/light chain variable regions, other than full-length amino acid sequences of SEQ ID NOs: 1 and 2, respectively, that are still capable of binding CD73 and treating cancer; the lack of direction/guidance presented in the specification regarding same; lack of working examples; the teachings of the prior art; the complex nature of the invention; and the unpredictability of the effects of CDR and heavy/light chain alterations on antibody activity, undue experimentation would be required of the skilled artisan to use the claimed invention. 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 2, 4, 13, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sachsenmeier et al. (US 2016/0129108; cited on the IDS of 28 April 2020).
Sachsenmeier et al. teach a method of inhibiting tumor growth and treating a tumor in a subject, comprising administering to a subject in need thereof an anti-CD73 antibody, or an antigen-binding fragment thereof, and an A2A receptor inhibitor, meeting the limitations of instants claims 2 and 13 (page 1, [0007-0008]; page 4, [0044]; page 35, Examples 6-7). Sachsenmeier et al. teach that anti-CD73 antibodies of the invention include “MEDI9447” (page 1, [0006, 0010]; Figure 1A, 1B).  It is noted that the anti-CD73 MEDI9447 antibody comprises the heavy chain variable amino acid sequence of SEQ ID NO: 21 that is 100% identical to the amino acid sequence of SEQ ID NO: 1 of the instant application, meeting the limitation of instant claim 4 (see sequence alignment attached to the instant Office Action as Appendix A and Sachsenmeier et al., page 2, [0013]; Figure 1A).  Likewise, the anti-CD73 MEDI9447 antibody of Sachsenmeier et al. comprises the light chain variable amino acid sequence of SEQ ID NO: 23 that is 100% identical to the amino acid sequence of SEQ ID NO: 2 of the instant application, meeting the limitation of instant claim 4 (see sequence alignment attached to the instant Office Action as Appendix B and Sachsenmeier et al., page 2, [0016]; Figure 1B).  Sachsenmeier et al. state that the anti-CD73 antibody and the additional therapy can be co-administered together in a single composition or can be co-administered together at the same time or overlapping times in separate compositions, meeting the limitations of instant claim 18 (page 30, [0315].  Sachsenmeier et al. disclose that the anti-CD73 antibody and the adenosine receptor inhibitor (A2ARi) are administered concurrently (page 1, [0010]).  Alternatively, the anti-CD73 antibody is administered prior to the A2ARi or the A2ARi is administered prior to the anti-CD73 antibody, meeting the limitations of instant claim 19. Sachsenmeier et al. teach that the tumor is lung cancer, meeting the limitations of instant claims 20 and 21 (page 1, [0010]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 2, 4, 13, and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-130, 140-153 of copending Application No. 17/695,267 in view of Sachsenmeier et al. (US 2016/0129108; cited on the IDS of 28 April 2020). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method of treating cancer in a subject comprising administering to the subject an anti-CD73 antibody molecule and a second therapeutic agent, wherein the second therapeutic agent is an immune-based therapy.
	Claim 2 of the instant application is directed to a method of treating cancer in a subject, comprising administering to the subject a combination of an anti-CD73 antibody molecule and a second therapeutic agent, wherein the second therapeutic agent is an immune-based therapy [elected species], thereby treating the cancer. 
	Meanwhile, claim 140 of the ‘267 application recites a method of treating cancer in a subject, the method comprising administering to the subject the CD73 antibody molecule, composition, or pharmaceutical composition of any one of claims 1-130, in an amount effective to treat the cancer.  Claim 145 recites that the CD73 antibody molecule is administered in combination with a second therapeutic agent or procedure.  Claim 146 recites that the second therapeutic agent or procedure is an immune-based therapy.  
	Claim 13 of the instant application recites that the second therapeutic agent comprises an adenosine A2AR antagonist, optionally, PBF509.  Claim 149 of the ‘267 application recites that the antibody molecule is administered in combination with an A2AR antagonist, optionally PBF509.
Claims 20 and 21 of the instant application recite that the cancer is a solid tumor and is lung cancer, respectively.  Claim 141 of the ‘167 application recites that the cancer is lung cancer.
However, the claims of the ‘267 application do not recite that the administered anti-CD73 antibody molecule for treating cancer comprises a heavy chain variable region comprising the amino acid sequence of instant SEQ ID NO: 1 and the light chain variable region comprising the amino acid sequence of instant SEQ ID NO: 2, as required by instant claim 4.
Sachsenmeier et al. teach a method of inhibiting tumor growth and treating a tumor in a subject, comprising administering to a subject in need thereof an anti-CD73 antibody, or an antigen-binding fragment thereof, and an A2A receptor inhibitor (page 1, [0007-0008]; page 4, [0044]). Sachsenmeier et al. teach that anti-CD73 antibodies of the invention include “MEDI9447” (page 1, [0006, 0010]; Figure 1A, 1B).  It is noted that the anti-CD73 MEDI9447 antibody comprises the heavy chain variable amino acid sequence of SEQ ID NO: 21 that is 100% identical to the amino acid sequence of SEQ ID NO: 1 of the instant application, meeting the limitation of instant claim 4 (see sequence alignment attached to the instant Office Action as Appendix A and Sachsenmeier et al., page 2, [0013]; Figure 1A).  Likewise, the anti-CD73 MEDI9447 antibody of Sachsenmeier et al. comprises the light chain variable amino acid sequence of SEQ ID NO: 23 that is 100% identical to the amino acid sequence of SEQ ID NO: 2 of the instant application, meeting the limitation of instant claim 4 (see sequence alignment attached to the instant Office Action as Appendix B and Sachsenmeier et al., page 2, [0016]; Figure 1B).  Sachsenmeier et al. state that the anti-CD73 antibody and the additional therapy can be co-administered together in a single composition or can be co-administered together at the same time or overlapping times in separate compositions, meeting the limitations of instant claim 18 (page 30, [0315].  Sachsenmeier et al. disclose that the anti-CD73 antibody and the adenosine receptor inhibitor (A2ARi) are administered concurrently (page 1, [0010]).  Alternatively, the anti-CD73 antibody is administered prior to the A2ARi or the A2ARi is administered prior to the anti-CD73 antibody, meeting the limitations of instant claim 19. 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of treating cancer in a subject comprising administering to the subject an anti-CD73 the antibody molecule and a second therapeutic agent or procedure of the ‘267 application by substituting the anti-CD73 antibody of the ‘267 claims for the anti-CD73 antibody of Sachsenmeier et al. The person of ordinary skill in the art would have been motivated to make that modification and would have expected success because (i) CD73 is expressed on tumor cells in several types of cancers and is associated with tumor invasiveness, metastasis, and reduced patient survival; and (ii) the MED9447 antibody successfully inhibits tumor growth in murine tumor models (Sachsenmeier et al., page 1, [0004]; page 35, Examples 6 and 7).  Furthermore, the substitution of one known element for another yields predictable results and the person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowable.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Garber, K. Nature Biotechnol 35(9): 805-807, 2017 (review of drugs targeting adenosine checkpoint in cancer, including MEDI9447 antibody and PBF509; Table 1)

Hay et al. U.S. Patent 9,938,356 (anti-CD73 antibodies (and combination therapy) for treating cancer)

Mediavilla-Varela et al. Neoplasia 19(7): 530-536, 03 June 2017 (teach PBF509 is an A2AR inhibitor and could lead to immunotherapeutic strategies in non-small cell lung cancer)

Vijayam et al. OncoImmunol 6(5): e1312044, 08 May 2017 (teach that combination blockade of CD73 and A2AR provides improved therapeutic efficacy over monotherapy alone)

Young et al. Cancer Cell 30: 391-403, 2016 (teach that blockade of CD73 and A2AR has more potent anti-tumor activity than blockade of either alone)

Yu et al. J Clin Oncol suppl 1 35: 15, 20 June 2017 (CD73 is significantly expressed in lung cancer cell lines and tissues; CD73 inhibitors may be beneficial in lung cancer patients)

Zhang, B. Cancer Res 70(16): 6407-6411, 2010 (review of CD73)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
29 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647                                                                                                                                                                                            

Appendix A
Qy= instant SEQ ID NO: 1
Db= SEQ ID NO: 21 of Sachsenmeier et al. (US 2016/0129108)


US-14-937-565-21
; Sequence 21, Application US/14937565
; Publication No. US20160129108A1
; GENERAL INFORMATION
;  APPLICANT: SACHSENMEIER, KRIS
;  APPLICANT:POON, EDMUND
;  APPLICANT:SULT, ERIN
;  APPLICANT:HAY, CARL
;  TITLE OF INVENTION: THERAPEUTIC COMBINATIONS COMPRISING
;  TITLE OF INVENTION:ANTI-CD73 ANTIBODIES AND USES THEREOF
;  FILE REFERENCE: CD73-200US1
;  CURRENT APPLICATION NUMBER: US/14/937,565
;  CURRENT FILING DATE: 2015-11-10
;  PRIOR APPLICATION NUMBER: 62/078,243
;  PRIOR FILING DATE: 2014-11-11
;  NUMBER OF SEQ ID NOS: 148
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 21
;  LENGTH: 117
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-937-565-21

  Query Match             100.0%;  Score 610;  DB 14;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAYSWVRQAPGKGLEWVSAISGSGGRTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAYSWVRQAPGKGLEWVSAISGSGGRTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARLGYGRVDEWGRGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARLGYGRVDEWGRGTLVTVSS 117



Appendix B
Qy= instant SEQ ID NO: 2
Db= SEQ ID NO: 23 of Sachsenmeier et al. (US 2016/0129108)



US-14-937-565-23
; Sequence 23, Application US/14937565
; Publication No. US20160129108A1
; GENERAL INFORMATION
;  APPLICANT: SACHSENMEIER, KRIS
;  APPLICANT:POON, EDMUND
;  APPLICANT:SULT, ERIN
;  APPLICANT:HAY, CARL
;  TITLE OF INVENTION: THERAPEUTIC COMBINATIONS COMPRISING
;  TITLE OF INVENTION:ANTI-CD73 ANTIBODIES AND USES THEREOF
;  FILE REFERENCE: CD73-200US1
;  CURRENT APPLICATION NUMBER: US/14/937,565
;  CURRENT FILING DATE: 2015-11-10
;  PRIOR APPLICATION NUMBER: 62/078,243
;  PRIOR FILING DATE: 2014-11-11
;  NUMBER OF SEQ ID NOS: 148
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 23
;  LENGTH: 110
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide
US-14-937-565-23

  Query Match             100.0%;  Score 585;  DB 14;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSVLTQPPSASGTPGQRVTISCSGSLSNIGRNPVNWYQQLPGTAPKLLIYLDNLRLSGVP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSVLTQPPSASGTPGQRVTISCSGSLSNIGRNPVNWYQQLPGTAPKLLIYLDNLRLSGVP 60

Qy         61 DRFSGSKSGTSASLAISGLQSEDEADYYCATWDDSHPGWTFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSASLAISGLQSEDEADYYCATWDDSHPGWTFGGGTKLTVL 110